

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated 11 June 2008, by Calypte
Biomedical Corporation, a Delaware corporation (“Calypte”) and Mr. Don Taylor
(the “Employee”), Basset Shaw, Uxmore Road, Checkendon RG8 0TD, UK.
 
Calypte desires to employ the Employee as President and Chief Executive Officer
of Calypte, and the Employee desires to be so employed, on the terms and
conditions set forth in this Agreement.
 
ACCORDINGLY, on the basis of the representations, warranties, and covenants
contained in this Agreement, the parties agree as follows:
 
ARTICLE I - EMPLOYMENT AND TERM
 
1.1. Employment. Calypte shall employ the Employee as its President and Chief
Executive Officer, and the Employee accepts such employment, on the terms and
conditions set forth in the Agreement.
 
1.2. Term. Unless the parties terminate or extend Employee’s employment in
accordance with the terms of this Agreement, the term of Employee’s employment
under this Agreement shall commence on the “Effective Date”, and shall continue
for a period of 24 months thereafter. For purposes of this Agreement, the
Effective Date means the date on which the Company receives a binding commitment
for sufficient funding to operate its business for at least a two-month period.
Upon the expiration of such 24-month period, the term of the Employee’s
employment under this Agreement shall automatically renew for successive periods
of 12 months each, unless, at least 60 days before the expiration of such 24
month period or any succeeding 12-month period, either party gives written
notice to the other party of its intention not to renew the Agreement. If such
notice of non-renewal is timely given, the term of the Employee’s employment
under this Agreement shall expire at the end of such 24-month period or at the
end of the current 12-month period, as the case may be. The term of Employee’s
employment under this Agreement is referred to herein as the “Term.”


ARTICLE 2 - DUTIES OF THE EMPLOYEE
 
2.1. Duties. During the Term, the Employee agrees to serve as President and
Chief Executive Officer of Calypte. Subject to the direction and authorization
of Calypte’s board of directors (the “Board of Directors”), the Employee shall
direct and manage the affairs of Calypte and shall perform such other functions
and undertake such other responsibilities as are customarily associated with his
capacity as President and Chief Executive Officer. The Employee shall devote
such tine, attention and skill necessary to fully perform his duties, services
and responsibilities, and will use his best efforts to promote the interests of
Calypte. The Employee shall, at all times during the Term, adhere to and obey
any and all written internal rules and regulations governing the conduct of
Calypte’s employees, as established or modified from time to time; provided,
however, that, in the event of any conflict between the provisions of this
Agreement and any such rules or regulations, the provisions of this Agreement
shall control.
 

--------------------------------------------------------------------------------



2.2. Services. During the Term, the Employee will not, without the prior written
approval of the Board of Directors, engage, directly or indirectly, in any other
business activity which would interfere with the performance of his duties,
services and responsibilities hereunder or which is in violation of policies
established from time to time by the Board of Directors.


2.3. Directorships. Notwithstanding the foregoing, the Employee shall be
permitted to continue holding non-employee directorships as may be agreed upon
by the Board of Directors. All costs and time associated with holding these
directorships shall be borne by the Employee.


ARTICLE 3 - COMPENSATION


3.1. Base Salary. During the Term, Calypte shall pay to the Employee a base
salary at the annual rate of $150,000 per year, payable in equal bi-weekly
installments on the Company’s normal payroll schedule.


3.2. Common Stock Award. As soon as practicable after execution of this
Agreement, Calypte shall award to the Employee 1,000,000 million shares of its
common stock, which shall be fully vested upon the award, in accordance with the
terms and conditions of Calypte’s 2004 Incentive Plan (the “Plan”).


3.3. Stock Option Award. Promptly following the effective date of this
Agreement, Calypte shall grant to the Employee a stock option to purchase
1,000,000 shares of its common stock pursuant to Calypte’s 2004 Incentive Plan
(the “Plan”) at an exercise price per share equal to the closing market price of
a share of its common stock on the date of grant. The stock option will vest
bi-annually, subject to the Employee’s continued Employment (as defined in the
Plan), on a pro rata basis as follows: 50% of the total stock option award on 1
December 2008 and the remaining 50% on 1 June 2009.


3.4. Bonus. Beginning the effective date of this Agreement, the Employee shall
be entitled to receive a bonus of up to 50% of his annual base salary upon
satisfaction of performance goals to be determined by the Board of Directors.
The bonus may be paid in either cash or equity or a combination of cash and
equity. The Board of Directors will set the performance goals with the
assistance of Employee. The performance goals shall be measured and the bonus
calculated as of the end of each calendar year. Where the assessment period is
less than one calendar year the performance goals and the bonus shall be
adjusted accordingly.


3.5. Employee Benefits. The Employee shall be entitled to participate in or
receive benefits under any employee benefit plans, arrangements and perquisites,
including, but not limited to, retirement plans, supplemental retirement plans,
pension plans, profit-sharing plans, health and accident plans, medical coverage
plans, disability plans, insurance programs, and incentive compensation plans or
any other employee benefit plan or arrangement now available or in the future
available to senior executives of Calypte on the same basis as is available to
other senior executives of Calypte. Calypte will not, without the Employee’s
prior written consent, make any changes in such plans, benefits or arrangements
which would materially adversely affect the Employee’s rights or benefits
thereunder, except to the extent such changes are made applicable to all
executive-level employees on a non-discriminatory basis.
 
- 2 -

--------------------------------------------------------------------------------




3.6. Vacation. The Employee shall be entitled to 25 days paid vacation each
year. A maximum of 5 days may be carried forward in any one year.


3.7. Reimbursement for Business Expenses. Calypte shall reimburse the Employee
for all reasonable and documented actual business expenses that the Employee
incurs from time to time in the performance of his duties under this Agreement
in accordance with the policies and practices that Calypte has adopted or adopts
hereafter. The class of air travel shall be business class or similar for trips
longer than 3 hours and business class or similar for all surface travel.


3.8. Legal and Tax Advise Expenses. Calypte shall assist and reimburse the
Employee for all reasonable documented and actual expenses incurred by the
Employee to obtain the necessary documents for him to perform his stated duties
of this Agreement in Portland. Calypte shall similarly reimburse the Employee up
to $2,500 for the Employee’s reasonable documented and actual expenses incurred
to consult with a tax expert regarding the Employee’s income tax liabilities in
connection with his compensation and benefits under this Agreement.


3.9. Personal Travel. The Company shall reimburse the Employee for reasonable
and documented actual expenses the Employee incurs from time to time related to
his and his family’s personal travel up to a maximum of $15,000.


ARTICLE 4 - TERMINATION


4.1. Termination for Cause. Termination for Cause shall mean termination because
of Employee’s personal dishonesty, incompetence, failure to adequately perform
stated duties, willful misconduct, breach of fiduciary duty involving personal
profit, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses), conviction of a felony or other serious crime,
or material breach of any provision of this Agreement. For purposes of this
Agreement, no act, or the failure to act, on the Employee’s part shall be
“willful” unless done, or omitted to be done, not in good faith and without
reasonable belief that the action or omission was in the best interest of
Calypte. Notwithstanding the foregoing, the Employee shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
him a notice of termination specifying the particulars thereof in detail. The
Employee shall not have the right to receive compensation or other benefits for
any period after termination for Cause which have not vested or been earned as
of the date of such termination. The Employee shall have the right to receive
compensation or other benefits which have already vested or been earned as of
the date of termination for Cause, unless payment of such compensation or
benefits is expressly prohibited by the terms of any plan, program or agreement
governing such compensation or benefits.
 
- 3 -

--------------------------------------------------------------------------------



4.2. Termination Upon An Other Event of Termination
 
(a) Upon the occurrence of an Other Event of Termination (as herein defined)
during the Term, the provisions of this Section 4.2 shall apply. As used in this
Agreement, an “Other Event of Termination” shall mean and include any one or
more of the following: (i) the termination by Calypte of the Employee’s
employment hereunder for any reason other than a termination governed by
Sections 4.1, 4.3 or 4.5 hereof; (ii) the Employee’s resignation upon any (A) a
material change in the Employee’s function, duties, or responsibilities, which
change would cause the Employee’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Sections 1.1 and 2.1 hereof, unless consented to by the Employee,
(B) a relocation of the Employee’s principal place of employment by more than
100 miles, unless consented to by the Employee, (C) a material reduction in the
aggregate benefits and perquisites to the Employee from those being provided as
of the effective date of this Agreement, unless such reduction is (I) consented
to by the Employee, (II) applies generally to executive-level employees of
Calypte, or (III) is a reduction in the amount of the Employee’s bonus based on
the application of a formula or index to the financial performance of Calypte.
Upon the occurrence of any event described in clauses (A), (B), or (C), above,
the Employee shall have the right to elect to terminate his employment under
this Agreement by resignation upon not less than 30 days prior written notice
given within six months after the event giving rise to said right to elect.
 
(b) Upon the occurrence of an Other Event of Termination, Calypte shall be
obligated to pay the Employee, or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, an amount equal
to the Employee’s base salary on the date of termination for six (6) months.
Such amount shall be paid in six (6) equal monthly installments commencing on
the 30th day after the Termination Date, or under such other arrangements as
shall be agreed with the Employee. Such amount shall be in addition to any
compensation or benefits earned by the Employee or to which the Employee was
entitled prior to the Termination Date. Such payments shall not be reduced in
the event the Employee obtains other employment following termination of
employment.


(c) Upon the occurrence of an Other Event of Termination, Calypte will cause to
be continued life, medical, dental and disability coverage substantially
identical to the coverage maintained by Calypte for the Employee prior to his
termination at no premium cost to the Employee, except to the extent such
coverage may be changed in its application to all executive-level employees of
Calypte if such coverage was generally available on the date of an Other Event
of Termination to executive-level employees of Calypte, or except to the extent
such coverage may be changed in its application to all executive-level employees
of Calypte if such coverage was generally available on the date of an Other
Event of Termination to executive-level employees of Calypte. The benefits
provided under this Section 4.3(c) shall continue until the earlier of (a) six
month following Employee’s termination of employment with Calypte, (b) the end
of the then current Term, or (c) the date the Employee becomes covered under any
other group health plan not maintained by Calypte. In the event Employee is
required to make an election under Sections 601 through 607 of the Employee
Retirement Income Security Act of 1974 (commonly known as COBRA) to qualify for
the benefits described in this Section 4.3(c), the obligations of Calypte under
this Section 4.3(c) shall be conditioned upon the Employee’s timely making such
an election.

- 4 -

--------------------------------------------------------------------------------




4.3. Termination By the Employee or Death. If the Employee terminates his
employment with Calypte for any reason other than the reasons set forth in
Section 4.2 hereof or the Employee’s employment is terminated as a result of his
death, Calypte shall pay to the Employee, or in the event of his death, his
beneficiary or beneficiaries or his estate, as the case may be, the base salary
earned but unpaid pursuant to Section 3.1 hereof through the Termination Date
and any earned but unused vacation pay due to the Employee at the Termination
Date. Any such payments due to the Employee, under this Section 4.3 shall be
paid on the Termination Date, unless the termination of the Employee’s
employment was due to his death, in which case, such payment shall be made by no
later than 30 days after the Termination Date. The Employee shall not have the
right to receive compensation or other benefits for any period after the
Termination Date which have not vested or been earned as of the Termination
Date. The Employee shall have the right to receive compensation or other
benefits which have already vested or been earned as of the Termination Date,
unless payment of such compensation or benefits is expressly prohibited by the
terms of any plan, program or agreement governing such compensation or benefits.


4.4. Termination on Disability. If (i) the Employee is absent from work for 90
calendar days in any 12-month period by reason of illness or incapacity (whether
physical or otherwise) or (ii) the Board of Directors reasonably determines that
the Employee is unable to perform his duties, services and responsibilities
hereunder by reason of illness or incapacity (whether physical or otherwise) for
a total of 90 calendar days in any 12-month period during the Term
(“Disability”), Calypte may terminate the Employee’s employment hereunder as of
the Termination Date specified in a written notice termination from Calypte to
the Employee. If the Employee’s employment is terminated by Calypte pursuant to
this Section 4.4, Calypte shall pay on the Termination Date to the Employee the
base salary earned but unpaid pursuant to Section 3.1 hereof through the
Termination Date and any earned but unused vacation pay clue to the Employee at
the Termination Date. In addition, the Employee shall be entitled to receive
benefits based on Calypte’s applicable disability plans then in effect. The
Employee shall not have the right to receive compensation or other benefits for
any period after the Termination Date which have not vested or been earned as of
the Termination Date. The Employee shall have the right to receive compensation
or other benefits which have already vested or been earned as of the Termination
Date, unless payment of such compensation or benefits is expressly prohibited by
the terms of any plan, program or agreement governing such compensation or
benefits.


4.5. Termination of Calypte’s Obligation. If, at any time within one year
following termination of employment, the Employee materially breaches any of the
Employee’s obligations under Articles 5 or 6 of this Agreement, then, in
addition to any other remedy of Calypte, Calypte’s obligation, if any, to make
payments under Section 4.1 shall cease as of the date such material breach
occurs. Moreover, the Employee acknowledges that a material breach of Articles 5
or 6 of this Agreement will cause irreparable harm to Calypte and, if the
Employee fails to abide by these obligations, Calypte will be entitled to seek
specific performance, including immediate issuance of a temporary restraining
order or preliminary injunction enforcing this Agreement, and to seek judgment
for damages caused by the Employee’s breach, and to seek other remedies provided
by applicable law.

- 5 -

--------------------------------------------------------------------------------


 
4.6. Termination Date. Any termination of the Employee’s employment hereunder
pursuant to this Article 4 shall be effected by written notice other than a
termination as a result of the Employee’s death. Any written notice of
termination shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provisions so indicated. The effective date of any such termination (the
“Termination Date”) shall be as follows:
 
(a) In the event of a termination due to the Employee’s death, the date of such
death; and
 
(b) In the event of termination for any reason other than the Employee’s death,
the date specified in the written notice of termination which in no event shall
be prior to the date of receipt of such notice.


ARTICLE 5 - CONFIDENTIALITY AND NON-SOLICITATION
 
5.1. Nondisclosure. The Employee acknowledges that in the course of employment
with Calypte, the Employee will have access to learn confidential information
concerning Calypte. Confidential information includes, but is not limited to,
information about either Calypte’s affiliates, vendors, suppliers, distributors
and clients, the terms and conditions under which Calypte or its affiliates
deals with vendors, suppliers, distributors and clients, sales and product
information, manufacturing processes, product formulations, information
regarding applications and submissions (relating to existing and proposed
products) made to various regulatory bodies, new product plans, product
development efforts, marketing strategies, financial information and projections
and other commercial and product data, pricing information for products,
financing arrangements, research materials, manuals, computer programs, data,
marketing plans and tactics, technical information, processes and practices of
Calypte, all information contained in electronic or computer files, salary and
wage information, and any other information that is designated in writing by
Calypte or its affiliates as confidential or that the Employee knows or should
know is confidential; information provided by third parties that Calypte is
obligated to keep confidential; and all other proprietary information of
Calypte. The Employee acknowledges that all confidential information is and
shall continue to be the exclusive property of Calypte, whether or not prepared
in whole or in part by the Employee and whether or not disclosed to or entrusted
to the Employee in connection with employment by Calypte. The Employee agrees
not to disclose confidential information, directly or indirectly, under any
circumstances or by any means, to any third persons without the prior written
consent of Calypte. The Employee agrees that he will not copy, transmit,
reproduce, summarize, quote, or make any commercial or other use whatsoever of
confidential information, except as may be necessary to perform work done by
Employee for Calypte. The Employee agrees to exercise the highest degree of care
in safeguarding confidential information against loss, theft or other
inadvertent disclosure and agrees generally to take all steps necessary or
requested by Calypte to ensure maintenance of the confidentiality of the
confidential information. The Employee agrees in addition to the specific
covenants contained herein to comply with all of Calypte’s policies and
procedures for the protection of confidential information.

- 6 -

--------------------------------------------------------------------------------




5.2. Exclusions. Section 5.1 shall not apply to the following information: (a)
information previously, now or hereafter voluntarily disseminated by Calypte to
the public or which otherwise becomes part of the public domain through lawful
means; (b) information known to the Employee prior to the Employee’s employment
with Calypte; (c) information received by the Employee from third parties not
known by the Employee to be subject to a confidentiality agreement with Calypte;
or (d) information, including but not limited to, information concerning
banking, financial and/or economic principles, concepts or ideas which is not
solely and exclusively derived from the business plans and activities of
Calypte.


5.3. Confidential Proprietary and Trade Secret Information of Others. The
Employee represents that he has disclosed to Calypte any agreement to which the
Employee is or has been a party regarding the confidential information of others
and the Employee understands that the Employee’s employment by Calypte will not
require the Employee to breach any such agreement. The Employee will not
disclose such confidential information to Calypte nor induce Calypte to use any
trade secret proprietary information received from another under an agreement or
understanding prohibiting such use or disclosure.


5.4. Non-Solicitation of Employees. During the period of one year after the
Termination Date, the Employee shall not directly or indirectly solicit for
employment or for independent contractor work any employee of Calypte, and shall
not encourage any such employee to leave the employment of Calypte.


5.5. Non-Solicitation of Customers. During the period of one year following the
Termination Date, the Employee shall not directly or indirectly (a) solicit for
business any customers of Calypte, (b) encourage any such customers to stop
using the facilities or services of Calypte, or (c) encourage any such customers
to use the facilities or services of any competitor of Calypte.


5.6. No Unfair Competition. The Employee hereby acknowledges that the sale or
unauthorized use or disclosure of any of Calypte’s Confidential Material
obtained by the Employee by any means whatsoever, at any time before, during, or
after the Term shall constitute unfair competition. The Employee shall not
engage in any unfair competition with Calypte either during the Term or at any
time thereafter.


ARTICLE 6 - CALYPTE’S OWNERSHIP IN EMPLOYEE’S WORK


6.1. Calypte’s Ownership. The Employee agrees that all inventions, discoveries,
improvements, trade secrets, formulae, techniques, processes, and know-how,
whether or not patentable, and whether or not reduced to practice, that are
conceived or developed during the Employee’s employment with Calypte, either
alone or jointly with others, if on Calypte’s time, using Calypte’s facilities,
relating to Calypte or to its current or prospective business, shall be owned
exclusively by Calypte, and the Employee hereby assigns to Calypte all the
Employee’s right, title, and interest in all such intellectual property. The
Employee agrees that Calypte shall be the sole owner of all domestic and foreign
patents or other rights pertaining thereto, and further agrees to execute all
documents that Calypte reasonably determines to be necessary or convenient for
use in applying for, prosecuting, perfecting, or enforcing patents or other
intellectual property rights, including the execution of any assignments, patent
applications, or other documents that Calypte may reasonably request. This
provision is intended to apply only to the extent permitted by applicable law.

- 7 -

--------------------------------------------------------------------------------




6.2. Section 6.1 shall not apply to inventions that the Employee has developed
entirely on his own time without using Calypte’s equipment, supplies,
facilities, trade secret information or Confidential Information, except that
Section 6.1 will apply to inventions that either (i) relate at the time of
conception or reduction to practice of the invention to Calypte’s business, or
actual or demonstrably anticipated research or development of Calypte or (ii)
result from any work that the Employee performed for Calypte. The Employee will
advise Calypte promptly in writing of any inventions that the Employee believes
meet the foregoing criteria.


6.3. Return of Calypte’s Property and Materials. Upon termination of employment
with Calypte, the Employee shall deliver to Calypte all Calypte property and
materials that are in the Employee’s possession or control, including all of the
information described as confidential information in Section 6 of this Agreement
and including all other information relating to any inventions, discoveries,
improvements, trade secrets, formulae, processes, or know-how of Calypte.


6.4. Ventures. If Employee, during employment with Calypte, is engaged in or
associated with the planning or implementation of any project, program, or
venture involving Calypte and any third parties, all rights in the project,
program, or venture shall belong to Calypte, and the Employee shall not be
entitled to any interest therein or to any commission, finder’s fee, or other
compensation in connection therewith other than the salary to be paid to the
Employee as provided in this Agreement.


ARTICLE 7 - ARBITRATION


Any claim or controversy between the parties which the parties are unable to
resolve themselves, including any claim arising out of the Employee’s employment
or the termination of that employment, and including any claim arising out of,
connected with, or related to the formation, interpretation, performance or
breach of this Agreement, and any claim or dispute as to whether a claim is
subject to arbitration, shall be submitted to and resolved exclusively by
expedited arbitration by a single arbitrator in accordance with the following
procedures:


7.1. In the event of a claim or controversy subject to this arbitration
provision, the complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy. Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within 21 days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within 10 business days following the giving of the
written notice of dispute, an arbitrator shall be selected from a list of nine
persons each of whom shall be an attorney who is either engaged in the active
practice of law or a recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main Portland, Oregon office of
the American Arbitration Association (“AAA”) or of the Federal Mediation and
Conciliation Service. If, within three business days of the parties’ receipt of
such list, the parties are unable to agree upon an arbitrator from the list,
then the parties shall each strike names alternatively from the list, with the
first to strike being determined by the flip of a coin. After each party has had
four strikes, the remaining name on the list shall be the arbitrator. If such
person is unable to serve for any reason, the parties shall repeat this process
until an arbitrator is selected.


- 8 -

--------------------------------------------------------------------------------




7.2. Unless the parties agree otherwise, within 120 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place in Portland, Oregon agreed upon by the parties. In the event the parties
are unable to agree upon the time or place of the arbitration, the time and
place within Portland, Oregon shall be designated by the arbitrator after
consultation with the parties. Within 30 days of the conclusion of the
arbitration hearing, the arbitrator shall issue an award, accompanied by a
written decision explaining the basis for the arbitrator’s award.


7.3. In any arbitration hereunder, Calypte shall pay all administrative fees of
the arbitration and all fees of the arbitrator. Each party shall pay its own
attorneys’ fees, costs, and expenses, unless the arbitrator orders otherwise.
The prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees. The arbitrator shall have no
authority to add to or to modify this Agreement, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgement if the matter had been pursued in court litigation. The parties shall
be entitled to reasonable discovery subject to the discretion of the arbitrator.


7.4. The decision of the arbitrator shall be final, binding, and non-appealable,
except as otherwise permitted by law, and may be enforced as a final judgment in
any court of competent jurisdiction.


7.5. This Agreement to resolve any disputes by arbitration shall extend to
claims against any parent, subsidiary, or affiliate of each party, and, when
acting within such capacity, any officer, director, shareholder, employee or
agent of each party, or of any of the above, and shall apply as well to claims
arising out of state and federal statutes and local ordinances as well as to
claims arising under the common law or under this Agreement. This Agreement,
however, shall not apply to claims for workers’ compensation or unemployment
compensation benefits.


7.6. Notwithstanding the foregoing, and unless otherwise agreed between the
parties, either party may, in an appropriate matter, apply to a court for
provisional relief, including a temporary restraining order or preliminary
injunction, on the ground that the arbitration award to which the applicant may
be entitled may be rendered ineffectual without provisional relief.

- 9 -

--------------------------------------------------------------------------------




7.7. Any arbitration hereunder shall be conducted in accordance with the
employment rules and procedures of the AAA then in effect; provided, however,
that, in the event of any inconsistency between the rules and procedures of the
AAA and the terms of this Agreement, the terms of this Agreement shall prevail.
 
7.8. If any of the provisions of this Section 7 are determined to be unlawful or
otherwise unenforceable, in whole or in part, such determination shall not
affect the validity of the remainder of this Section 7, and this Section 7 shall
be reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 7 are not absolutely binding, then the parties intend any arbitration
decision and award to be fully admissible in evidence in any subsequent action,
given great weight by any finder of fact, and treated as determinative to the
maximum extent permitted by law.


ARTICLE 8 - MISCELLANEOUS
 
8.1. Withholding. All sums payable to the Employee hereunder will be reduced by
all federal, state, local and other withholdings and similar taxes and payments
required by applicable law. Notwithstanding the foregoing, the Employee
represents and warrants that he is a resident of the United Kingdom and may not
be subject to U.S. withholding taxes. The Employee shall provide Calypte with
the appropriate tax form so that Calypte may discontinue withholding all or a
portion of taxes otherwise required to be withheld.


8.2. Indemnification. In the event the Employee is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal, by
reason of the fact that the Employee is or was an officer of Calypte, the
Employee shall be indemnified by Calypte, and Calypte shall pay the Employee’s
related expenses when and as incurred, all to the fullest extent permitted by
law but subject to all conditions and requirements of applicable law.


8.3. Cooperation in Defense of Calypte. If the Employee, during the Term or
thereafter, is served with any subpoena or other compulsory judicial or
administrative process calling for production of confidential information or if
the Employee is otherwise required by law or regulations to disclose
confidential information, the Employee will promptly, before making any such
production or disclosure, notify Calypte and provide it with such information as
Calypte may reasonably request to take such action as Calypte deems necessary to
protect its interests. The Employee agrees to cooperate reasonably with Calypte,
whether during the Term or thereafter, in the prosecution or defense of all
threatened claims or actual litigation in which Calypte is or may become a
party, whether now pending or hereafter brought, in which the Employee has
knowledge of relevant facts or issues. The Employee shall be promptly reimbursed
out-of-pocket expenses due to cooperating with the prosecution or defense of any
litigation for Calypte.

- 10 -

--------------------------------------------------------------------------------



8.4. Severable Provisions. The provisions of this Agreement are separate and
distinct, and if any provisions are determined to be unenforceable, in whole or
in part, the remaining provisions, and the enforceable parts of any partially
unenforceable provisions, shall nevertheless be enforceable.


8.5. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon Calypte, its successors and assigns, and upon the Employee and his
heirs, executors, administrators and legal representatives. The Company shall
have the right to assign its rights and obligations under this Agreement to an
entity which acquires substantially all of the assets of the Company. The
Employee may not delegate his duties hereunder.


8.6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together
constitutes one and the same instrument and in making proof hereof it shall not
be necessary to produce or account for more than one such counterpart.


8.7. Waiver. Neither party shall, by mere lapse of time, without giving notice
or taking other action hereunder, be deemed to have waived any breach by the
other party of any of the provisions of this Agreement. Further, the waiver by
either party of a particular breach of this Agreement by the other shall neither
be construed as, nor constitute a, continuing waiver of such breach or of other
breaches by the same or any other provision of this Agreement.


8.8. Governing Law. The validity, interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Oregon (without
regard to the choice of law provisions of Oregon), but only to the extent no
superseded by federal law.


8.9. Headings. Section and subsection headings do not constitute part of this
Agreement. They are included solely for convenience and reference, and they in
no way define, limit, or describe the scope of this Agreement or the intent of
any of its provisions.


8.10. Integration. This Agreement, including any documents expressly
incorporated into it by the terms of this Agreement, constitutes the entire
agreement between the parties and supersedes all prior oral and written
agreements, understandings, negotiations, and discussions relating to the
subject matter of this Agreement. With this Agreement the parties rescind any
previous employment agreements or arrangements between themselves. Any
supplement, modification, waiver, or termination of this Agreement is valid only
if it is set forth in writing signed by both parties. The waiver of any
provision of this Agreement shall not constitute a waiver of any other
provisions and, unless otherwise stated, shall not constitute a continuing
waiver.


8.11. Notice. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been given (i) if
personally delivered, when so delivered, (ii) if mailed, two days after having
been placed in the United States mail, registered or certified, postage prepaid,
addressed to the party to whom it is directed at the address listed below or
(iii) if given by facsimile, when the notice is transmitted to the facsimile
number specified below, and the appropriate answerback or telephonic
confirmation is received:

- 11 -

--------------------------------------------------------------------------------




If to Calypte:
Calypte Biomedical Corporation
16290 SW Upper Boones Ferry Road
Portland, OR 97224


Attention: Corporate Secretary
Telephone: (503) 726-2227
Facsimile: (503) 601-6299


If to the Employee:
Mr. Don Taylor
Basset Shaw
Uxmore Road
Checkendon, RG8 0TD
UK.


Telephone: +44 1491 681859
 
In order for a party to change its address or other information for the purpose
of this section, the party must first provide notice of that change in the
manner required by this section.


EACH PARTY ACKNOWLEDGES that it has had an opportunity to negotiate, carefully
consider, and receive advice on the terms of this Agreement before signing it.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

- 12 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth below.



     
Calypte Biomedical Corporation
        Date:
12 June 2008
 
By:
/s/ Roger I. Gale       
Name: Mr. Roger I. Gale
     
Title: Chairman
        Date:
12/06/08
 
By:
/s/ Don Taylor      
Name: Mr. Don Taylor
     
Title: Employee


- 13 -

--------------------------------------------------------------------------------


 